COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                              NO. 02-10-00177-CV


BURTIS DALE WALKER                                                  APPELLANT

                                         V.

ILZE VIRGINIA WALKER                                                  APPELLEE

                                     ------------

          FROM THE 233RD DISTRICT COURT OF TARRANT COUNTY

                                     ------------

                 MEMORANDUM OPINION1 AND JUDGMENT

                                     ------------

      On June 3, 2010 and June 28, 2010, we notified appellant, in accordance

with rule of appellate procedure 42.3(c), that we would dismiss this appeal unless

the $175 filing fee was paid. See Tex. R. App. P. 42.3(c). Appellant has not paid

the $175 filing fee. See Tex. R. App. P. 5, 12.1(b).

      Because appellant has failed to comply with a requirement of the rules of

appellate procedure and the Texas Supreme Court=s order of August 28, 2007,2

we dismiss the appeal. See Tex. R. App. P. 42.3(c), 43.2(f).



      1
       See Tex. R. App. P. 47.4.
      2
      See Supreme Court of Tex., Order Regarding Fees Charged in Civil
Cases in the Supreme Court and the Courts of Appeals and Before the Judicial
      Appellant shall pay all costs of this appeal, for which let execution issue.

See Tex. R. App. P. 43.4.




                                                   PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DELIVERED: July 22, 2010




Panel on Multidistrict Litigation, Misc. Docket No. 07-9138 (Aug. 28, 2007) (listing
fees in courts of appeals).
                                     2